DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the reply filed on 11/17/2020 in which claims 18, 20, 22, and 23, were amended.  Claims 1-17, 24, and 29, have been canceled.  New claims 35-40 have been added.  Claims 19, 25-28, 30-32, and 34, are previously withdrawn.  Currently, claims 18, 20-23, 33, and 35-40, are pending for examination in this application.

Claim Objections
Claim 18 is objected to because of the following informalities:  The claim appears to have an extra space between the words “shield” and “after” in the last line of the claim.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  The claim appears to be missing a space between the words “oxygen-impermeable” and “material” in the last line of the claim.  Appropriate correction is required.
Claim 40 is objected to because of the following informalities:  The claim appears to be missing the word “are” between the words “that” and “positioned” in the 2nd line of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20-23, 33, and 35-40, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 18]  The claim recites the limitation of “designed to enclose a major part of the inner needle shield hand having an outer surface” in the 6th and 7th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the examiner is unable to determine the metes and bounds of the claim, as it is unclear if applicant is attempting to recite a new structure, or if the amendment is a grammatical error.  For purposes of examination, it is interpreted that the limitation should recite “designed to enclose a major part of the inner needle shield and having an outer surface.”
[Claim 39]  The claim recites “the plurality of slits” in the 1st line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the examiner is unable to determine the metes and bounds of the claims, as it is unclear if applicant intends to introduce the structure in claim 39, or if the claim is intended to 
[Claims 20-23, 33, and 35-40]  The claims are rejected based upon their dependency from claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 20-23, 33, and 36, are rejected under 35 U.S.C. 103 as being unpatentable over Courteix (PGPub 2002/0062108), in view of Roervig et al. (PGPub 2018/0333534).
[Claims 18 and 21]  Courteix teaches an assembly (figures 1-10) for a syringe (figure 4, item 100), the syringe having a distal end (figure 4, near 104) and a proximal end (figure 4, opposite end of 104), where the assembly comprises:
an inner needle shield (figure 6, item 20) which is flexible and designed to enclose a major part of a hollow injection needle operably engaged with the syringe (paragraphs [0038], [0061]); and
an outer needle shield (figure 6, item 80) which is rigid and designed to enclose a major part of the inner needle shield hand having an outer surface (paragraph [0076]), where the outer needle shield (figure 6, item 80) is arranged with a number of passages (figure 6, item 94) that allow sterilizing agents to reach the injection needle during a sterilization process (paragraphs [0011], [0081], [0098]).

However, Roervig teaches an assembly for a syringe (figure 2) comprising a cover element comprising a sleeve (figure 3, items 55/56/57) having an inner surface (figure 3, at 57) that forms a press fit with the outer surface of an outer needle shield (figure 3, item 40) adjacent the passages (any exit from the space between the sleeve and the needle shield could be considered a “passage”) such that the passages are covered to prevent the interior of said injection needle from being exposed to oxygen (seal 57 creates an air-tight seal) via said passages of said outer needle shield after said sterilization process (paragraphs [0113], [0117]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the assembly of Courteix, to include a cover element for the outer needle shield, as taught by Roervig, in order to provide increased functionality and reliability, by allowing for a means of preventing the liquid drug present in the longitudinal lumen of the needle cannula from drying out (Roervig; [0117]).
[Claim 20]  Courteix and Roervig teach the limitations of claim 18, upon which claim 20 depends.  In addition, Roervig discloses the cover element is made of an oxygen-impermeable material (paragraph [0113]; sealing element 55 is “air-tight” and therefore impermeable to oxygen).
[Claims 22, 23, and 36]  Courteix and Roervig teach the limitations of claims 18 and 21, upon which claims 22, 23, and 36, depend.  Roervig further discloses that the sleeve (figure 3, items 55/56/57) comprises gripping elements (figure 3, items 56/57) configured as an inwardly protruding ledge (figure 2, at 57), having friction enhancing 
[Claim 33]  Courteix and Roervig teach the limitations of claim 18, upon which claim 33 incorporates.  Courteix further discloses a medicament delivery device (figure 4, item 100) comprising the assembly of claim 18.

Allowable Subject Matter
Claims 35 and 37-40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive.  Applicant’s representative asserts that the prior art of record does not disclose the invention as claimed.
The examiner has fully considered the applicant’s arguments but they are not persuasive.  It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
Applicant’s representative asserts the prior art of record fails to teach the claimed “cover element” which has “an inner surface that forms a press fit with the outer surface of the outer needle shield adjacent the passages such that the passages are covered to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
In light of the remarks and standing rejection above, the examiner asserts the prior art of record teaches all elements as claimed and these elements satisfy all structural, functional, operational, and spatial limitations currently in the claims.  Therefore, the standing rejections are proper and maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/11/2021